Citation Nr: 9919910	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  96-47 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the right knee.

2.  Entitlement to service connection for obstructive sleep 
apnea, including as secondary to carbon tetrachloride 
exposure.

3.  Entitlement to service connection for ischemic optic 
neuropathy of the left eye, including as secondary to carbon 
tetrachloride exposure.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for sinusitis, 
including as secondary to carbon tetrachloride exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had active naval service from February 1944 to 
June 1946.

This appeal arises from August 1995 and May 1996 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Saint Paul (Fort Snelling), Minnesota, which 
denied the benefits sought on appeal.

The Board notes that in a statement received in October 1995, 
the veteran appeared to express disagreement with a June 1995 
Board decision denying, in pertinent part, service connection 
for sinusitis.  However, in an April 1998 letter, the RO 
requested that the veteran clarify whether he was asserting 
in his October 1995 letter that there was clear and 
unmistakable error (CUE) in the Board's June 1995 decision 
and if he was, to address the allegation directly to the 
Board.  The RO received a response from the veteran in May 
1995.  However, this response did not address the CUE issue 
and there is no other evidence of record indicating that the 
veteran intended to pursue a claim of CUE in the Board's June 
1995 decision.  


REMAND

In March 1999, the Board received a letter from the veteran, 
dated February 23, 1999, asking in part to "attend the 
hearing" before the Board on his appeal "if able."  
Subsequently, the Board requested that the veteran clarify 
whether he wished to be scheduled for a personal hearing and, 
if so, whether he wished the hearing to be held in 
Washington, D.C., or before a traveling section of the Board 
at the St. Paul Regional Office.  In July 1999, the Board 
received the veteran's response, requesting a hearing before 
a member of the Board at the RO.

Accordingly, the appeal is REMANDED to the RO for completion 
of the following action:

The veteran should be scheduled for a 
hearing before a member of the Board 
sitting at the RO.  The veteran and his 
representative should be notified in 
writing of the date, time and place of 
such a hearing and the claims file should 
be documented to reflect such 
notification.

Thereafter, the claims file should be returned to the Board 
for completion of its appellate review.  The appellant is 
free to submit any additional evidence he desires to have 
considered in connection with his current appeal.  No action 
is required of the appellant until he is notified.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


